DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/JP2019/011971, being filed on March 22, 2019.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/982,851, filed on September 21, 2021.

Drawings
The drawings were received on September 21, 2020.  These drawings are approved.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The 

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because in lines 1-9, the abstract contains run on sentences which is improper language for the abstract.  The applicant should correct all instances of run on sentences to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eshima (Pub Num 2011/0005805).  Eshima discloses an insulated wire (Figs 1-4) that has both high bending durability and high flexibility by reducing contact between strands wires so as to prevent the cable from abrasion or disconnection caused by bending (Paragraph 10).  Specifically, with respect to claim 8, Eshima discloses an insulated wire (1) comprising one stranded wire (center 3) formed by twisting a plurality of first wires (plurality of 2),  a plurality of second stranded wires (outside 2’s) each formed by .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eshima (Pub Num 2011/0005805) in view of Groegl et al (Pub Num 2002/0129969, herein referred to as Groegl).  Eshima discloses an insulated wire (Figs 1-4) that has both high bending durability and high flexibility by reducing contact between strands wires so as to prevent the cable from abrasion or disconnection caused by bending (Paragraph 10).  Specifically, with respect to claim 1, Eshima discloses an insulated wire (1) comprising one stranded wire (center 3) formed by twisting a plurality of first wires (plurality of 2),  a plurality of second stranded wires (outside 2’s) each formed by twisting a plurality of second wires (5), wherein the diameter of the second stranded wires (outside 2’s) is different from the wire diameter of the first wire (plurality of 2), and a cover (6) with insulating properties that covers an entire outer circumference of the plurality of first stranded wires (plurality of 2, Paragraph 37) and the plurality of second stranded wires (outside 2’s) as a whole (Figs 1-2), wherein the one first stranded wires (center 3) is disposed in a center of the insulated wire (1, Fig 1), and the plurality of second stranded wires (outside 2’s) are .
	However, Eshima doesn’t necessarily disclose the first stranded wire being a plurality of stranded wires (claim 1).
	Groegl teaches an insulated wire (Figs 1-2) having a superior tensile strength while only having a marginally lower electrical conductivity (Paragraph 10).  Specifically, with respect to claim 1, Groegl teaches that the center conductor (1a) is formed by a plurality of stranded conductors (5 & 6).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the insulated wire of Eshima to comprise the conductor configuration as taught by Groegl because Groegl teaches that such an .  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eshima (Pub Num 2011/0005805) in view of Groegl et al (Pub Num 2002/0129969), as applied to claim 1 above (herein referred to as modified Eshima), further in view of Oshima et al (Pat Num 9,748,020, herein referred to as Oshima).  Modified Eshima discloses an insulated wire (Figs 1-4) that has both high bending durability and high flexibility by reducing contact between strands wires so as to prevent the cable from abrasion or disconnection caused by bending (Paragraph 10).
	However, modified Eshima doesn’t necessarily disclose the plurality of second stranded wires and the first stranded wires being twisted in the identical direction (claim 3).
	Oshima teaches an insulated stranded wire (Figs 2-3) having superior flex resistance (Col 1, lines 40-43).  Specifically, with respect to claim 1, Oshima teaches an insulated electrical wire (1) comprising a first stranded wire (11a) and a plurality of second stranded wires (11b), wherein the plurality of second stranded wires (11b) and the first stranded wires (11a) being twisted in the identical direction (Col 3, lines 50-58).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the insulated wire of modified Eshima to comprise the conductor configuration as taught by Oshima because Oshima teaches that such a configuration provides an insulated stranded wire (Figs 2-3) having superior flex resistance (Col 1, lines 40-43).   
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eshima (Pub Num 2011/0005805) in view of Groegl et al (Pub Num 2002/0129969), as applied to claim 1 above (herein referred to as modified Eshima), further in view of Massot et al (Pat Num 3,015,205, herein referred to as Massot).  Modified Eshima discloses an insulated wire (Figs 1-4) that has both high bending durability and high flexibility by reducing contact between strands wires so as to prevent the cable from abrasion or disconnection caused by bending (Paragraph 10).
	However, modified Eshima doesn’t necessarily a third stranded wire formed by twisting a plurality of third wires is disposed in a center of the insulated wire, the third wires having a wire diameter different from the wire diameter of the first wires; and the plurality of first stranded wires are disposed at an outer circumference
surrounding the third stranded wire (claim 5).
	Massot teaches a stranded wire (Fig 4) that is study, easy to manufacture, and has a very long life (Col 2, lines 50-55).  Specifically, with respect to claim 5, Massot teaches a stranded wire (Fig 4) comprising a third stranded wire (310 & 311) having a wire diameter different from the wire diameter of the first wires (312), wherein the plurality of first wires (312) surround the third stranded wire (310 & 311).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the insulated wire of modified Eshima to comprise the conductor configuration as taught by Massot because Massot teaches that such a configuration provides a stranded wire (Fig 4) that is study, easy to manufacture, and has a very long life (Col 2, lines 50-55).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
August 9, 2021